Case 3:19-cv-10170-BRM-LHG Document 151 Filed 11/15/19 Page 1 of 6 PageID: 8877



  BLANK ROME LLP                           WILLIAMS & CONNOLLY LLP
  A Pennsylvania LLP                       Edward J. Bennett (pro hac vice)
  Stephen M. Orlofsky                      Edward C. Barnidge (pro hac vice)
  Adrienne C. Rogove                       Jonathan B. Pitt (pro hac vice)
  New Jersey Resident Partners             C. Bryan Wilson (pro hac vice)
  Michael R. Darbee                        725 Twelfth Street NW
  300 Carnegie Center, Suite 220           Washington, DC 20005
  Princeton, NJ 08540                      Telephone: (202) 434-5083
  Telephone: (609) 750-2646                Facsimile: (202) 434-5029
  Facsimile: (609) 897-7286                EBennett@wc.com
  Orlofsky@BlankRome.com                   EBarnidge@wc.com
  Rogove@BlankRome.com                     JPitt@wc.com
  MDarbee@BlankRome.com                    BWilson@wc.com

  Attorneys for Defendant
  United Therapeutics Corporation

                   IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEW JERSEY

  Sandoz Inc. and RareGen, LLC,            Civil Action No. 3:19-cv-10170-BRM-
                                           LHG
                             Plaintiffs,
                                              The Honorable Lois H. Goodman,
              v.                                        U.S.M.J.

  United Therapeutics Corporation and       NOTICE OF OPPOSED MOTION
  Smiths Medical ASD, Inc.,                          TO SEAL

                            Defendants.       [Pursuant to Local Civil Rule 5.3]

                                             Return Date: December 16, 2019
                                                Oral Argument Requested



       PLEASE TAKE NOTICE that on December 16, 2019, or as soon

 thereafter as counsel may be heard, Defendants United Therapeutics Corporation
Case 3:19-cv-10170-BRM-LHG Document 151 Filed 11/15/19 Page 2 of 6 PageID: 8878



 (“UTC”) and Smiths Medical ASD, Inc. (“Smiths Medical,” and together with

 UTC, “Defendants”), by and through their undersigned attorneys, shall move

 before the Honorable Lois H. Goodman, U.S.M.J., United States District Court,

 District of New Jersey, for an Order in the above-captioned matter, pursuant to

 Local Civil Rule 5.3(c), sealing the following (as further specified in Exhibit A,

 accompanying the Declaration of Stephen M. Orlofsky):

           1.   ECF No. 106-1: Portions of Plaintiffs’ Memorandum in Support of

                their Motion for a Preliminary Injunction;

           2.   ECF No. 109: Expert Report of Mohan Rao, Ph.D. in Support of

                Plaintiffs’ Motion for Preliminary Injunction;

           3.   ECF No. 110: Declaration of John M. Collins, Ph.D. in Support of

                Plaintiffs’ Motion for Preliminary Injunction;

           4.   ECF No. 112: Certain exhibits appended to the Declaration of Ethan

                Glass in Support of Plaintiffs’ Motion for Preliminary Injunction;

           5.   ECF No. 122: Portions of Defendants’ Brief in Opposition to

                Plaintiffs’ Motion for a Preliminary Injunction;

           6.   ECF No. 124: Expert Report of Dnyanesh Talpade in Support of

                Defendants’ Opposition to Defendants’ Motion for a Preliminary

                Injunction;




                                           2
Case 3:19-cv-10170-BRM-LHG Document 151 Filed 11/15/19 Page 3 of 6 PageID: 8879



          7.   ECF No. 125: Expert Report of Eric M. Gaier, Ph.D. in Support of

               Defendants’ Opposition to Defendants’ Motion for a Preliminary

               Injunction;

          8.   ECF No. 126: Portions of the Declaration of Beth Rhodes in

               Support of Defendants’ Opposition to Plaintiffs’ Motion for a

               Preliminary Injunction;

          9.   ECF No. 127: Portions of the Declaration of Chris Quinn in Support

               of Defendants’ Opposition to Plaintiffs’ Motion for a Preliminary

               Injunction;

          10. ECF No. 128: Portions of the Declaration of Carl Stamp in Support

               of Defendants’ Opposition to Plaintiffs’ Motion for a Preliminary

               Injunction;

          11. ECF No. 129: Portions of the Declaration of Michael Benkowitz in

               Support of Defendants’ Opposition to Plaintiffs’ Motion for a

               Preliminary Injunction;

          12. ECF No. 130: Portions of the Declaration of Kevin T. Gray in

               Support of Defendants’ Opposition to Plaintiffs’ Motion for a

               Preliminary Injunction;




                                         3
Case 3:19-cv-10170-BRM-LHG Document 151 Filed 11/15/19 Page 4 of 6 PageID: 8880



             13. ECF Nos. 131, 132, and 133: Certain exhibits appended to the

                 Declaration of Edward C. Barnidge in Support of Defendants’

                 Opposition to Plaintiffs’ Motion for a Preliminary Injunction;

             14. ECF No. 136-1: Amended Exhibit T to Declaration of Edward C.

                 Barnidge in Support of Defendants’ Opposition to Plaintiffs’ Motion

                 for a Preliminary Injunction;

             15. ECF No. 137: Certain exhibits and Appendix A appended to

                 Plaintiffs’ Supplemental Evidence in Support of Plaintiffs’ Motion

                 for Preliminary Injunction.

       PLEASE TAKE FURTHER NOTICE that in support of the opposed

 motion, Defendants will rely upon the accompanying Declaration of Stephen M.

 Orlofsky.

       PLEASE TAKE FURTHER NOTICE that a proposed form of Order

 containing Findings of Fact and Conclusions of Law is being filed herewith; and

       PLEASE TAKE FURTHER NOTICE that, pursuant to Local Civil Rule

 5.3(c)(1), no brief is necessary in support of the opposed motion, as the parties do

 not believe a brief would assist the Court.




                                           4
Case 3:19-cv-10170-BRM-LHG Document 151 Filed 11/15/19 Page 5 of 6 PageID: 8881



 Dated: November 15, 2019

  BLANK ROME LLP                           WILLIAMS & CONNOLLY LLP
  A Pennsylvania LLP                       Edward J. Bennett (pro hac vice)
                                           Edward C. Barnidge (pro hac vice)
  /s/ Stephen M. Orlofsky                  Jonathan B. Pitt (pro hac vice)
  Stephen M. Orlofsky                      C. Bryan Wilson (pro hac vice)
  Adrienne C. Rogove                       725 Twelfth Street NW
  New Jersey Resident Partners             Washington, DC 20005
  Michael R. Darbee                        Telephone: (202) 434-5083
  300 Carnegie Center, Suite 220           Facsimile: (202) 434-5029
  Princeton, NJ 08540                      EBennett@wc.com
  Telephone: (609) 750-2646                EBarnidge@wc.com
  Facsimile: (609) 897-7286                JPitt@wc.com
  Orlofsky@BlankRome.com                   BWilson@wc.com
  Rogove@BlankRome.com
  MDarbee@BlankRome.com

             Attorneys for Defendant United Therapeutics Corporation

  KILPATRICK TOWNSEND                      KILPATRICK TOWNSEND
  & STOCKTON LLP                           & STOCKTON LLP
  Frederick L. Whitmer                     Peter M. Boyle (pro hac vice)
  The Grace Building                       Patrick J. Pascarella (pro hac vice)
  1114 Avenue of the Americas              Christine E. Fahmy (pro hac vice)
  New York, NY 10036                       607 14th Street NW
  Telephone: (212) 775-8773                Washington, DC 20005
  Facsimile: (212) 775-8821                Telephone: (202) 508-5800
  fwhitmer@kilpatricktownsend.com          Facsimile: (202) 585-0057
                                           pboyle@kilpatricktownsend.com
                                           ppascarella@kilpatricktownsend.com
                                           cfahmy@kilpatricktownsend.com

                 Attorneys for Defendant Smiths Medical ASD, Inc.




                                       5
Case 3:19-cv-10170-BRM-LHG Document 151 Filed 11/15/19 Page 6 of 6 PageID: 8882




                        CERTIFICATION OF SERVICE

       I certify that on this date, I caused a copy of the foregoing Notice of

 Opposed Motion to Seal, with the accompanying Declaration of Stephen M.

 Orlofsky and proposed form of Order, to be served upon all counsel of record via

 the Court’s ECF system.



 Dated: November 15, 2019                      /s/ Stephen M. Orlofsky
                                               Stephen M. Orlofsky
